Citation Nr: 1821803	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral, left, or right eye disorder, to include retinopathy as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Oakland, California.

The Board remanded this matter in January 2017.

The Board notes that a supplemental statement of the case (SSOC) of May 2016 acknowledges that an April 2015 rating decision was "premature" in light of the Veteran's pending appeal.  By a filing of January 2015, the Veteran sought to "reopen" his service connection claim for retinopathy.  The claim was denied by a rating decision of April 2015 on the basis that no new and material evidence had been submitted following the denial of the same claim by the November 2009 rating decision.  Rather than denying the claim on the basis of no new and material evidence, the RO should have informed the Veteran that the claim was already the subject of a pending appeal, which the Board considers in today's order.  See notice of disagreement of February 2010; VA Form 9 of October 2010.


FINDINGS OF FACT

1.  An eye disability, including retinopathy, was not manifest during service and is not attributable to service; refractive error was not subject to a superimposed injury during service.

2.  An eye disability, including retinopathy, was not caused or aggravated by service-connected diabetes mellitus type II.




CONCLUSIONS OF LAW

1.  An eye disability, including retinopathy, was not incurred in or aggravated during service.  38 U.S.C. §§ 1101, 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  An eye disability, including retinopathy, is not proximately due to, aggravated by, or the result of service connected diabetes mellitus type II.  38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by a letter sent to the Veteran in June 2008.  VA has also fulfilled the duty to assist the Veteran.  The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records (STRs), service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and statements of the Veteran.

The Veteran underwent VA examinations in August 2008 and August 2017.  The Board remanded this matter in January 2017 because the August 2008 VA examiner failed to offer a nexus opinion regarding several diagnoses of record.  The Board finds the August 2017 examination report and opinion to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The August 2008 examination report, although lacking a nexus opinion, may be given some weight based upon the information and analysis it contains.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

The Board's remand instructions of January 2017 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Service Connection

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).  Secondary service connection generally requires (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  Legal presumptions relating to service connection do not limit a claimant's ability to establish service connection based on evidence of actual causation.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C. § 1154 (a) (2012).  VA must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Analysis

In May 2008, the Veteran filed a service connection claim for retinopathy as secondary to service-connected diabetes.  The claim has been expanded to encompass any eye disorder raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran has retinal detachment and ptosis (right eye); retinal breaks, isolated retinal flame hemorrhage, and atrophic retinal hole (left eye); and pseudophakia, dry eye with meibomian gland dysfunction, and refractive error (both eyes).  See November 2017 VA treatment record.  The first Shedden/Wallin element is satisfied.

The Veteran's January 1969 enlistment examination report notes normal eyes and refractive error that was correctable to 20/20 in both eyes.  During service, eyeglasses and gas mask inserts were prescribed.  See STRs of February 1969 and April 1969.  The separation examination report of September 1971 again indicates that the eyes were normal and that vision that was correctable to 20/20 with eyeglasses.

On the basis of a previous rating decision (granting service connection for diabetes mellitus type 2), it is established that the Veteran, having served in Vietnam, was presumptively exposed to an herbicide agent.  See rating decision of April 2006.  Such exposure satisfies the second element of Shedden.  The fact of service connection for diabetes mellitus type 2 satisfies the second element of Wallin.

Turning to the nexus element of service connection, the Board will first consider direct service connection.  The Veteran does not contend that his eye conditions are due to his presumed herbicide exposure.  None of the Veteran's eye conditions is among the listed conditions for which service connection will be presumed for veterans who were exposed to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2017). Therefore the regulations pertaining to presumptive service connection based on exposure to an herbicide agent do not apply.  See 38 U.S.C. § 1116(a)(3) (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Furthermore, none of the Veteran's eye conditions are listed among the chronic diseases for which service connection may be presumed.  See 38 C.F.R. § 3.309(a) (2017).  Therefore, presumed service connection for a chronic disease that manifests within a year of service separation is also not warranted.

Service connection based on actual causation may still be established.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  No competent evidence of record links the Veteran's eye conditions to a disease or injury of service, including exposure to herbicides.  The August 2017 VA examiner offered a negative nexus opinion on the grounds that 1) there were no eye symptoms during service other than an eyeglass prescription, 2) the Veteran's problems of retinal detachment, pseudophakia, ptosis, and aniseikonia are all known side effect of cataract surgery and are related to the Veteran's cataract surgeries that occurred at age 48 and 54, well beyond service.

The Veteran currently has refractive error in both eyes, and refractive error was noted on his service entrance examination.  Refractive errors of the eyes and congenital or developmental defects are generally not considered disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits; however, service connection can be warranted where such a defect is subject to a superimposed disease or injury during service that results in increased disability.  See 38 C.F.R. §§ 3.303, 4.9 (2017); VA Gen. Coun. Prec. Opinion VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  In this case, there is no evidence of an eye injury during service that would qualify as a superimposed injury that exacerbated refractive error.

The Veteran is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran's eye conditions are not the type of disability for which a layperson is competent to determine the etiology.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not submitted any competent evidence that links his eye conditions to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Accordingly, the third Shedden element has not been satisfied, and service connection based on a theory of direct causation fails on that basis.

The Veteran does not contend that an eye disability began in service and has instead focused his arguments on secondary service connection.  The key issue in this case is the relationship, if any, between the Veteran's eye conditions and his service connected diabetes.  The Veteran, as a layperson, is not competent to associate his eye conditions with his diabetes, but he is competent to report a contemporaneous medical diagnosis.  See Jandreau, supra.  The Veteran states that, since January 2007, he has had five eye surgeries and has been informed that his current eye problems result from his diabetes.  See Veteran's claim of May 2008; notice of disagreement of February 2010; VA Form 9 of October 2010.  The Board considers the Veteran not to be credible on this point, because (with one exception, addressed below) no medical report of record suggests any link between the Veteran's diabetes and his eye conditions.  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The August 2017 VA examiner offered a negative opinion as to the likelihood that the Veteran's eye conditions are proximately due to, or the result of, his type 2 diabetes mellitus.  The rationale was that Veteran does not have diabetic retinopathy; repeated examinations since 2005 show no presence of diabetic retinopathy.  The examiner acknowledged the June 2008 notation of "dm retinopathy" by the VA staff physician Dr. M.G., but discounted the finding because no "fundus examination" was performed, and because evaluations made by eye specialists shortly before and after June 2008 show no evidence of diabetic retinopathy.  See August 2017 VA examination report.

The August 2008 VA examination diagnosed numerous eye conditions but found no evidence of diabetic retinopathy.  No nexus opinion was offered.  Numerous VA treatment records over the years, most recently in November 2017, make an assessment of "DM2 without retinopathy OU" based on an eye examination.  A VA ophthalmology retinal eye exam of April 2017 notes diabetes mellitus type 2 as an active problem and notes several diagnostic impressions relating to the retina, none of which cite diabetic retinopathy or a link to diabetes.  The record also reflects that the Veteran was born with congenital cataracts that were diagnosed in the 1980s (according to the Veteran's report), that he underwent cataract surgery in August 1997 and April 2003, and that he was subsequently diagnosed with bilateral retinal detachments.  See VA treatment record of June 2009.

The Board accords more probative weight in this case to the negative opinion of the August 2017 VA examiner than to Dr. M. G.'s June 2008 notation of diabetic retinopathy.  The VA examiner's opinion was based on repeated evaluations made by eye specialists and was supported by a rationale, while Dr. M. G.'s record is unsupported by accompanying examination findings and is without rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

Because the preponderance of the evidence is against finding that the Veteran's eye conditions are related to service or to service-connected disability, the claim will be denied.


ORDER

Entitlement to service connection for a bilateral, left, or right eye disorder is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


